TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
BRADLEY OLSON, )
Employee, ) Docket No. 2018-06-1359
)
V. )
)
ROCK SOLID SECURITY, INC., ) State File No. 60326-2018
Employer, )
)
HARTFORD UNDERWRITERS )
INSURANCE COMPANY, ) Judge Joshua Davis Baker
Carrier. )

 

EXPEDITED HEARING ORDER

 

The Court convened an expedited hearing on August 22, 2019, to consider
whether Rock Solid Security must pay for emergency medical treatment Mr. Olson
received following a work-related accident. For the reasons below, the Court holds that
Rock Solid must pay for the emergency care.’

Claim History

Mr. Olson worked as a security guard for Rock Solid. On August 31, 2017, while
providing security during a music festival, a severe thunderstorm blew over a chain link
fence that struck Mr. Olson on his head and back. Mr. Olson testified he called the
emergency line for Rock Solid and spoke with a “Ms. Bauman” who instructed him to go
to the nearest hospital. She also told him to deliver the bill to Rock Solid for payment.

 

"Mr. Olson also requested temporary disability benefits in his expedited hearing request. He voluntarily
withdrew that request at the hearing.
Mr. Olson took an Uber to the emergency room and underwent several tests, all of which
came back negative. The hospital charged him $3,788.50 for his treatment.

According to Mr. Olson, the only witness to testify at trial, he twice took the bill
from the emergency room to Rock Solid. Despite delivering the bill, it remains unpaid
and has been sent to collections.

Findings of Fact and Conclusions of Law

Mr. Olson seeks payment of his emergency room bill. To recover, he must
provide evidence to show he would likely prevail in proving Rock Solid’s obligation to
pay the bill at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2018).
The Court holds Rock Solid must pay the bill.

Under the Workers’ Compensation Law, an “injury” means “an injury by accident
... arising primarily out of and in the course and scope of employment, that causes death,
disablement, or the need for medical treatment of the employee[.]” The injury must be
caused “by a specific incident, or set of incidents, arising primarily out of and in the
course and scope of employment.” See Tenn. Code Ann. §50-6-102(14). The employer
“shall furnish, free of charge to the employee, such medical and surgical treatment. . .
made reasonably necessary by accident as defined in this chapter.” Jd. at § 50-6-
204(a)(1)(A).

By his testimony, Mr. Olson suffered an injury when the fence fell on him. When
Mr. Olson reported the injury, Rock Solid instructed him to go to the nearest emergency
room for treatment and told him to submit the emergency room bill for payment. He
went to the emergency room and delivered the bill to Rock Solid, who failed to pay it.
While Rock Solid questions Mr. Olson’s truthfulness, it provided no proof to rebut his
testimony, and the Court found his testimony credible.” Based on this proof, Mr. Olson
appears likely to prevail at a hearing on the merits, and the Court holds that Rock Solid
must pay his emergency room bill.

It is ORDERED as follows:

1. Rock Solid shall pay the emergency room bill for Mr. Olson’s treatment following
the workplace accident.

2. This matter is set for a scheduling hearing on Monday, October 14, 2019, at 9:30
a.m. (CDT). The parties must call 615-741-2113 to participate in the Hearing.

 

* While Rock Solid asked Mr. Olson many questions concerning his work history and other incidents after
his accident, the Court finds the testimony elicited irrelevant to the issues at this expedited hearing.

2
Failure to call might result in a determination of issues without the party’s
participation.

3. Unless interlocutory appeal of this Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
The employer must submit confirmation of compliance with this Order to the
Bureau by email to WCCompliance.Program@tn.gov no later than the seventh
business day after entry of this Order. Failure to submit the necessary
confirmation within the period of compliance may result in a penalty assessment
for non-compliance. For questions regarding compliance, please contact the
Workers’ Compensation Penalty Unit by email at
WCCompliance.Program @tn. gov.

 

 

ENTERED AUGUST 23, 2019.

C\ ee
J oshya Davis Baker, Judge
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:
1. Medical Records
2. Mr. Olson’s Affidavit

Technical Record:
1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for Expedited Hearing

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on August 23, 2019.

 

 

 

 

 

 

Name Certified | Via | Via Email Address

Mail Fax | Email
Bradley Olson, x swamiester @ gmail.com
Employee
Courtney Smith, 4 csmith @spicerfirm.com
Employer’s Attorney

 

 

 

 

 

f ) if
_f Lonny Pvy, Lan

Penny Shrfijn, Court Clerk
Court of Workers’ Compensation Claims

WC.CourtClerk @tn.gov

 

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082